Luke, J.
McNab-Grimsley Company filed a petition alleging that Fidelity Investment Corporation and E. H. Quo were indebted to it in the sum of $319, by reason of the following facts: that the said E. H. Quo and the Fidelity Investment Corporation operate a bank and have adopted the name of the Fidelity Savings Bank, and under this name issue cheeks and receive deposits, and pay upon the checks when such cannot be avoided; that on May 9, 1922, H. J. Washington, a director of the Fidelity Investment Company, issued his check on the said Fidelity Savings Bank, payable to petitioner, in the sum of $319; that on presentation of the check, for payment it was not paid and the defendants, through E. H. Quo, the executive head of the Fidelity Investment Corporation, made an entry thereon as follows: “60 days notice required on this. Q.”; that at the end of 60 days the checK was again presented and payment was refused, although the *271drawer of the check had sufficient funds on deposit to pay the same; that the entry “ 60 days notice required on this. Q.,” was such an acceptance of the check as to bind Fidelity Investment Company, the corporation, and E. H. Quo to pay the check, and, upon a failure so to do, to render them liable for said sum to the plaintiff. A general demurrer to the petition was overruled, and the defendants excepted. Held'. The court erred in overruling the general demurrer. Under the facts alleged the plaintiff could not recover as prayed.
Decided May 15, 1923.
William B. Sanderson, Alvan B. Bowe, for plaintiffs in error,
PL. P. Oobb, contra.

Judgment reversed.


Broyles, C. J., and Bloodworth, J., concur.